Title: From George Washington to Henry Laurens, 4 December 1778
From: Washington, George
To: Laurens, Henry


  
    sir.
    Elizabeth Town [N.J.] Decemr the 4: 1778
  
Between Fredericksburg and this place, where I arrived yesterday afternoon, I had the Honor to receive Your Excellency’s several favors of the 26th 27th & 28th in due order, with their several Inclosures, which shall have my attention. My being on the road from the time of their coming to hand till yesterday, prevented me from acknowledging them before.
As many inconveniences would attend the removing of the Sick Officers and men of the Convention troops by Land, and the Officers having families—I have written to General Gates to permit them to proceed to the falls of James River by Water, on the Officers giving their paroles, that they and the Men will perform the voyage. I have also acquainted him of the meeting in contemplation for an exchange of prisoners, that the Officers may not leave Boston till the result is known.
  With respect to Major de passern of the Regiment of Hesse Hanau, I hope he may be released by an exchange, after which it will remain with him to obtain liberty from Sr Henry Clinton to return to Europe; but if the exchange in agitation should not take place, I should 
    
    
    
    be happy if Congress themselves would decide, whether he is to be allowed his request. If on my permission he should go to Europe, without application to & the consent of the British Commander, which seems to be his intention—the Enemy might not think themselves bound upon a future occassion to account for him. I have the Honor to be with the highest respect Your Excellency’s Most Obedt servant

  Go: Washington

